924 So.2d 867 (2006)
FLORIDA PRITIKIN CENTER, INC., etc., and Turnberry Country Club, etc., Appellants,
v.
TURNBERRY ISLE CONDOMINIUM ASSOCIATION, Inc., etc., Appellee.
Nos. 3D04-1303, 3D04-1218.
District Court of Appeal of Florida, Third District.
February 22, 2006.
Rehearing Denied April 18, 2006.
*868 Zuckerman Spaeder and Ronald B. Ravikoff and Steven J. Wisotsky, Miami; Stearns Weaver Miller Weissler Alhadeff & Sitterson and Eugene E. Stearns and Ana Barnett and Kelly R. Melchiondo, Miami; Dickstein Shapiro Morin & Oshinsky (Washington, D.C.), for appellants.
Richman Greer Weil Brumbaugh Mirabito & Christensen and Gerald F. Richman and Laline Concepcion-Veloso and Michael J. Napoleone, Miami, for appellee.
Before GREEN, FLETCHER, and RAMIREZ, JJ.
PER CURIAM.
We have carefully reviewed the extensive record in these two consolidated cases. Finding no reversible error the judgments are affirmed.